Filed 6/1/16 P. v. Tello CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B266581

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA428869)
         v.

JESSICA TELLO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael Garcia, Judge. Affirmed.


         Julie Jakubik, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                            _____________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       In 2014 Derek Cervantes was working as a security guard for Cedars-Sinai
Medical Center in Los Angeles. On the morning of August 30, 2014 Cervantes
discovered Jessica Tello in the employee parking structure. Tello was hitting and kicking
a parked car owned by Sharon Galvis, a nurse practitioner at the medical center. There
were multiple dents on the car. Cervantes told Tello to back away from the car, but Tello
refused. She was angry and combative. Tello initially claimed the car was hers and the
keys were inside her bag. After Cervantes detained her, Tello said the keys were on the
floor of the car. Later, Tello insisted the car belonged to her boyfriend and he was
bringing the keys. Cervantes escorted Tello to the emergency room, where she was
admitted for a medical evaluation.
       Galvis’s car was undamaged when she arrived at the medical center and parked it
in the structure on August 29, 2014. She did not know Tello. Because repairing the car
would cost more than it was worth, Galvis elected to have her insurance company
compensate her in the amount of $5,981.30, the current value of the car.
       The People charged Tello with one count of vandalism resulting in damage over
$400. (Pen. Code, § 594, subds. (a), (b)(1).) A jury convicted Tello of felony vandalism
as charged. The trial court suspended imposition of sentence and placed Tello on five
years of formal probation. Tello filed a timely notice of appeal.


                                      DISCUSSION


       We appointed counsel to represent Tello on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On February 24, 2016 we
advised Tello she had 30 days to submit any arguments or raise any issues she wanted us
to consider. We have not received a response.
       We have examined the record and are satisfied appellate counsel for Tello has
complied with her responsibilities and that there are no arguable issues. (Smith v.

                                             2
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)


                                     DISPOSITION


      The judgment is affirmed.




             SEGAL, J.


We concur:




             PERLUSS, P. J.




             BLUMENFELD, J. *




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            3